 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERIC HUGH DIERKER,                                 Case No.: 18cv145-CAB-MSB
12                                     Plaintiff,
                                                        ORDER: (1) ADOPTING REPORT
13   v.                                                 AND RECOMMENDATION [Doc.
                                                        No. 22]; (2) GRANTING
14   NANCY A. BERRYHILL, Commissioner
                                                        PLAINTIFF’S MOTION FOR
     of Social Security,
15                                                      SUMMARY JUDGMENT [Doc. No.
                                     Defendant.         11]; (3) DENYING DEFENDANT’S
16
                                                        MOTION FOR SUMMARY
17                                                      JUDGMENT [Doc. No. 13] and (4)
                                                        REMANDING FOR FURTHER
18
                                                        PROCEEDINGS
19
20
21         Pending before the Court is the Report and Recommendation (“R&R”) of
22   Magistrate Judge Michael S. Berg, filed on January 16, 2019, recommending that the
23   Court grant Plaintiff Eric Dierker’s motion for summary judgment, deny Defendant
24   Commissioner’s motion for summary judgment, and remand for further proceedings.
25   [Doc. No. 22.]
26         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
27   court’s duties in connection with a magistrate judge’s report and recommendation. The
28   district court must “make a de novo determination of those portion of the report to which

                                                    1
                                                                                18cv145-CAB-MSB
 1   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings
 2   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also
 3   United States v. Raddatz, 447 U.S. 667, 673-76 (1980); United States v. Remsing, 874
 4   F.2d 614, 617 (9th Cir. 1989). However, in the absence of timely objection, the Court
 5   “need only satisfy itself that there is no clear error on the face of the record in order to
 6   accept the recommendation.” Fed.R.Cvi.P. 72 advisory committee’s note (citing
 7   Campbel v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v.
 8   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)(“[T]he district judge must review the
 9   magistrate judge’s findings and recommendations de novo if objection is made, but not
10   otherwise.”).
11         Here, neither party has timely filed objections to Magistrate Judge Berg’s R&R.
12   [See Doc. No. 22 at 33 (objections due by January 30, 2019).] Having reviewed the R&R,
13   the Court finds that it is thorough, well-reasoned, and contains no clear error.
14   Accordingly, the Court hereby: (1) ADOPTS Magistrate Judge Berg’s report and
15   recommendation; (2) GRANTS Plaintiff’s motion for summary judgment; (3) DENIES
16   Defendant’s cross-motion for summary judgment, and (4) REMANDS this matter for
17   further administrative proceedings pursuant to sentence four of 42 U.S.C. §405(g).
18         This Order concludes the litigation in this matter. The Clerk shall close the file.
19         IT IS SO ORDERED.
20   Dated: February 5, 2019
21
22
23
24
25
26
27
28

                                                    2
                                                                                     18cv145-CAB-MSB
